  Case 1:21-cv-00201-LPS Document 7 Filed 03/22/21 Page 1 of 1 PageID #: 186




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

SABLE NETWORKS, INC. and          )
SABLE IP, LLC,                    )
                                  )
          Plaintiffs,             )
                                  )
     v.                           )               C. A. No. 21-201 (LPS)
                                  )
CHECK POINT SOFTWARE              )
TECHNOLOGIES LTD. and CHECK POINT )
SOFTWARE TECHNOLOGIES, INC.,      )
                                  )
          Defendants.             )

             STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME

       IT IS HEREBY STIPULATED by the parties, subject to the approval of the Court, that

the time for defendant Check Point Software Technologies, Inc. to move, answer, or otherwise

respond to the Complaint is extended through and including April 23, 2021.

BAYARD, P.A.                                    MORRIS, NICHOLS, ARSHT & TUNNELL LLP

/s/ Stephen B. Brauerman                        /s/ Jack B. Blumenfeld

Stephen B. Brauerman (#4952)                    Jack B. Blumenfeld (#1014)
Ronald P. Golden III (#6254)                    1201 North Market Street
600 North King Street, Suite 400                P.O. Box 1347
 Wilmington, DE 19801                           Wilmington, DE 19899
(302) 655-5000                                  (302) 658-9200
sbrauerman@bayardlaw.com                        jblumenfeld@morrisnichols.com
rgolden@bayardlaw.com
                                                Attorneys for Defendant Check Point Software
Attorneys for Plaintiffs                        Technologies, Inc.




               SO ORDERED this _____ day of March, 2021.



                                           Chief, United States District Judge
